Citation Nr: 9911088	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.  

2.  Entitlement to service connection for low back pain.  

3.  Entitlement to service connection for bilateral knee 
pain.  

4.  Entitlement to service connection for a bilateral foot 
disability.  

5.  Entitlement to service connection for a bilateral ankle 
disability.  

6.  Entitlement to service connection for rectal pain.  

7.  Entitlement to service connection for a rash in the groin 
area.  

8.  Entitlement to service connection for blurred vision.  

9.  Entitlement to service connection for right ear pain.  

10.  Entitlement to service connection for bumps on the 
scalp.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In December 1998, a hearing was held before Lawrence M. 
Sullivan, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 1998).  

In his December 1996 substantive appeal, the veteran claimed 
service connection for chest pain and a prostate disorder.  
The RO has not yet issued a rating decision on these claims, 
nor has the veteran submitted anything more which could be 
considered a notice of disagreement.  Consequently, these 
claims are referred to the RO for appropriate action.  Cf. 
Manlincon v. West, No. 97-1467 (U.S. Vet.App. Mar. 12, 1999).  

The issues of entitlement to service connection for chest 
pain and prostate disorders are not before the Board.  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  Furthermore, this Board Member 
cannot have jurisdiction of these issues.  38 C.F.R. § 19.13 
(1998).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
noted that:  Furthermore, 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  None of the steps required 
for jurisdiction have been satisfied.  

More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, 11 Vet. App. 208 (1998).  

It should also be noted that the issues of entitlement to 
service connection for a bilateral hip disability, low back 
pain, bilateral knee pain, bilateral foot disability, 
bilateral ankle disability and blurred vision will be 
discussed in the remand portion of this decision.

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for rectal pain, right ear pain, bumps on the 
scalp and a rash in the groin area.  

2.  There is no evidence of a current disability manifested 
by rectal pain.  

3.  There is no evidence of a current disability manifested 
by right ear pain.  

4.  There is no evidence of a current disability manifested 
by bumps on the scalp.  

5.  The veteran has a rash in the groin area, diagnosed as 
tinea cruris, as the result of a disease process which began 
during his active service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for rectal 
pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of entitlement to service connection for right 
ear pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The claim of entitlement to service connection for bumps 
on the scalp is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  A rash in the groin area, diagnosed as tinea cruris, was 
incurred during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Rectal Pain, Right Ear Pain, and Bumps 
on the Scalp

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The veteran is competent to testify that he had symptoms 
during service and the service medical records document 
symptoms of rectal pain, right ear pain, and bumps on the 
scalp.  However, service connection requires that a disease 
or injury during service result in a current disability.  

It is not enough to show injury during service, for service 
connection there must currently be a residual disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
veteran's assertion that he has a current disability is not 
enough.  Medical evidence of existence of a current 
disability is required.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  As a lay witness, the veteran does not 
have the medical training and experience to diagnosis a 
current disability.  Consequently, his hearing testimony in 
that regard is not competent evidence of current disability.  
See Grottveit.  

The record shows the veteran has had numerous recent 
examinations by service department, VA and private 
physicians, without any current diagnosis of a disability 
manifested by rectal pain, right ear pain, or bumps on the 
scalp.  On the November 1995 examination for separation from 
service, the veteran's head, ears, anus and rectum were 
normal.  On the May 1996 VA examination, the doctor reported 
status post rectal polyp removal, a history of right ear pain 
without symptoms at that time, and partial parietal alopecia.  
There was no diagnosis of any current disability manifested 
by rectal pain, right ear pain, or bumps on the scalp.  There 
are extensive private records showing treatment and diagnoses 
of various disabilities in 1996, 1997, and 1998.  These 
private records contain no current diagnosis of a disability 
manifested by rectal pain, right ear pain, or bumps on the 
scalp.  

As there is no diagnosis, from a competent medical source, of 
a current disability manifested by rectal pain, right ear 
pain, or bumps on the scalp, the claims are not well grounded 
and must be denied.  

Service Connection for a Rash in the Groin Area

Tinea cruris was not noted when the veteran was examined for 
service in January 1985.  At that time, his skin was normal.  
In June 1986, the veteran complained of itching in the groin.  
There was a grayish area in the groin, with flaking.  Testing 
was positive for fungus.  The diagnosis was tinea cruris.  
Despite treatment, tinea cruris was diagnosed on subsequent 
occasions during service.  Significantly, it was diagnosed on 
the November 1995 examination for separation from service.  A 
diagnosis contained in a recent separation examination report 
provides evidence of a current disability and a relationship 
to service.  See Hampton v. Gober, 10 Vet. App. 487 (1997).  

On the May 1996 VA examination, there was a hyper-pigmented 
patch in the groin area suggestive of a past history of tinea 
cruris.  The diagnosis was history of tinea cruris.  

Review of the private medical records shows diagnoses of 
tinea cruris in March 1996, October 1996, and March 1997, 
with a diagnosis of tinea in October 1997.  

While tinea cruris was not diagnosed on the VA examination or 
the most recent private treatment note in 1998, it has been 
diagnosed frequently and recently.  Giving the veteran the 
benefit of the doubt on this issue, the Board concludes that 
the evidence warrants service connection for a rash in the 
groin area, diagnosed as tinea cruris.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Service connection for a rash in the groin area, diagnosed as 
tinea cruris, is granted.  

Service connection is denied for rectal pain, right ear pain, 
and bumps on the scalp.  


REMAND

The service medical records, made shortly before the veteran 
left service, recorded complaints of pain in various joints.  
It was recommended that he be evaluated for a possible 
Reiter's syndrome.  The May 1996 VA examination noted the 
veteran's complaints and did not diagnosis any current joint 
disability.  The RO denied the joint and eye claims on the 
basis that there was no current disability.  However, private 
medical records for 1996, 1997 and 1998 do contain various 
joint and eye diagnoses.  In light of the current private 
medical diagnoses and the service department recommendation 
for further evaluation, VA should take further action to 
clarify the diagnoses.  

The issues of entitlement to service connection for a 
bilateral hip disability, low back pain, bilateral knee pain, 
a bilateral foot disability, a bilateral ankle disability and 
blurred vision are REMANDED to the RO for the following:  

The veteran should be accorded a VA 
rheumatology examination.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  

All necessary tests and X-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

If the rheumatologist recommends 
orthopedic, ophthalmologic or other 
special examinations, they should be done.  

The report of examination should include a 
detailed account of all manifestations of 
joint pathology found to be present.  
Special attention should be given to the 
presence or absence of pain, any 
limitation of motion, instability and 
weakness.  The examiner must obtain active 
and passive range of motion (in degrees), 
state if there is any limitation of 
function and describe it, and state the 
normal range of motion.  

The examiner should specifically diagnosis 
any 
	bilateral hip disability, 
	low back pain disability, 
	bilateral knee pain disability, 
	bilateral foot disability, or
	bilateral ankle disability 
the veteran may have.  If there is no 
disability in these joints, the examiner 
should specifically state that there is no 
disability.  If the disability is related 
to a systemic process, such as Reiter's 
syndrome or degenerative arthritis, the 
examiner should so diagnosis the 
underlying disease process.  The doctor 
should provide complete rationale for all 
conclusions reached.

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  The 
remand herein is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

 

